DETAILED ACTION
Claims 1-17 are presented for examination.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. §1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. §1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. §1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. §1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a composition comprising at least one benzodiazepine or a salt or solvate thereof, and at least one histone deacetylase inhibitor or a salt or solvate thereof, wherein the benzodiazepine is not Ro5-3335, as well as a kit thereof. 

Group II, claim(s) 9-17, drawn to a method of treating or preventing HIV infection in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a benzodiazepine or a salt or solvate thereof, wherein the benzodiazepine is not Ro5-3335.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the inventions of Groups I-II lack unity of invention because the shared technical feature of a benzodiazepine is not a special technical feature as it does not make a contribution over the prior art (see Cartt et al., U.S. Patent Application Publication No. 2009/0258865 A1, 2009, which teaches benzodiazepines, such as diazepam, lorazepam, and medazepam; p.1, para.[0003]). This feature as claimed cannot be considered the unifying feature of the inventions of Groups I-II because it fails to demonstrate a contribution over what was already known in the prior art at the time of the invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144. If claims 
Should Applicant traverse on the ground that the inventions have unity of invention, Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other invention.

	ELECTION OF SPECIES REQUIREMENT
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required to make the following species elections: 
IF GROUP I IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTIONS:
(A) Election of ONE single disclosed species of benzodiazepine from those specifically recited in claim 2, which are: (i) alprazolam, (ii) bromazepam, (iii) clobazam, (iv) clonazepam, (v) clorazepate, (vi) diazepam, (vii) estazolam, or (viii) flunitrazepam.
(B) Election of ONE single disclosed species of histone deacetylase inhibitor from those specifically recited in claim 3, which are: (ix) vorinostat, (x) belinostat, (xi) LAQ824, (xii) panobinostat, (xiii) givinostat, (xiv) trichostatin A, or (xv) CBHA.
(C) Election of ONE single disclosed species of compound for treating/preventing HIV from those specifically recited in claim 7, which are: (xvi) antiretroviral drugs, (xvii) nucleoside/nucleotide reverse transcriptase inhibitors (NRTIs), (xviii) non-nucleoside reverse transcriptase inhibitors (NNRTIs), (xix) protease inhibitors (PIs), (xx) fusion inhibitors, (xxi) CCR5 antagonists, or (xxii) integrase inhibitors.
IF GROUP II IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTIONS:
ONE single disclosed species of benzodiazepine from those specifically recited in claim 11, which are: (i) alprazolam, (ii) bromazepam, (iii) clobazam, (iv) clonazepam, (v) clorazepate, (vi) diazepam, (vii) estazolam, or (viii) flunitrazepam.
(E) Election of ONE single disclosed species of histone deacetylase inhibitor from those specifically recited in claim 14, which are: (ix) vorinostat, (x) belinostat, (xi) LAQ824, (xii) panobinostat, (xiii) givinostat, (xiv) trichostatin A, or (xv) CBHA.
(F) Election of ONE single disclosed species of compound for treating/preventing HIV from those specifically recited in claim 17, which are: (xvi) antiretroviral drugs, (xvii) nucleoside/nucleotide reverse transcriptase inhibitors (NRTIs), (xviii) non-nucleoside reverse transcriptase inhibitors (NNRTIs), (xix) protease inhibitors (PIs), (xx) fusion inhibitors, (xxi) CCR5 antagonists, or (xxii) integrase inhibitors.
The following claims are generic: claims 1-17 are generic to the species of benzodiazepines, claims 1-8 and 13-16 are generic to the species of histone deacetylase inhibitors, and claims 7 and 17 are generic to the species of compounds for treating/preventing HIV.
The species of benzodiazepines do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s benzodiazepines were already known in the art (see Cartt et al., U.S. Patent Application Publication No. 2009/0258865 A1, 2009, which teaches benzodiazepines, such as diazepam, lorazepam, and medazepam; p.1, para.[0003]) and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept. 
The species of histone deacetylase inhibitors do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s claimed inhibitors were already known in the art (see U.S. Patent No. 8,883,851 B2 to Gore et al., which teaches vorinostat as a known histone deacetylase inhibitor; col.1, l.27-31) and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept. 
The species of compounds for treating/preventing HIV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or 
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 C.F.R. §1.141.
The election of species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144.
Should Applicant traverse on the ground that the species have unity of invention (37 C.F.R. §1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other species. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 13, 2021